PER curiam :
El abogado Nelson Escalona Colón incumplió con su deber como notario de rendir semanalmente los índices notariales por espacio de ocho (8) meses. Le concedimos tér-mino para que rindiera los mismos y para que mostrara causa por la cual no debía ser disciplinado por este Tribunal. Ha comparecido. Expone que su incumplimiento —el cual acepta— se debió principalmente a haberse involucrado “en la industria del disco y espectáculos” lo cual causó que descui-dara sus deberes profesionales.
En In re Rivera Lassen, 116 D.P.R. 325 (1985), expresamos que:
En relación con la obligación que le impone a los notarios públicos la See. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026, *632relativa a su obligación de rendir semanalmente índices no-tariales, en In re Colón de Zengotita, 116 D.P.R. 303, 304-305 (1985), expresamos que dicha obligación es una de “cum-> plimiento estricto” y que “el reiterado incumplimiento con las exigencias de dicha ley acusa una indiferencia de parte del notario que le coloca en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio”.
Es obvio que las “excusas” brindadas por el notario Escalona Colón no lo exoneran en absoluto del incumplimiento con el deber que le impone la citada See. 26 de la Ley Notarial. Procede, en su consecuencia, que se dicte sentencia suspendiendo del ejercicio del notariado en Puerto Rico al licenciado Escalona Colón por el término de ocho (8) meses contado el mismo a partir del 15 de julio de 1986.
El Juez Presidente Señor Pons Núñez no intervino.